           Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 1 of 13
                                                                            Section I: Who’s



                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON


MICROSOFT CORPORATION,                        )
in its capacity as fiduciary of the           )
Microsoft Corporation Welfare Plan,           )
                                              )
                  Plaintiff,                  )      Case No.:
                                              )
             v.                               )
                                              )
SEAN B. MALCOLM, PLLC,                        )
and MOHAR CHATTERJEE                          )
                                              )
                  Defendants.                 )



                                      COMPLAINT

             For its Complaint against Sean B. Malcolm, PLLC and Mohar Chatterjee

(“Chatterjee”), the Plaintiff, Microsoft Corporation in its capacity as fiduciary of the

Microsoft Corporation Welfare Plan (sometimes hereinafter referred to as the "Plan"),

avers and states as follows:

                                    BACKGROUND

      1.     This is an action principally under section 502(a)(3) of the Employee

Retirement Income Security Act of 1974 (hereinafter "ERISA"), 29 U.S.C. §1132(a)(3) for

equitable relief to remedy violations of the Plan, which is a self-funded employee welfare

benefit plan within the meaning of 3(a) of ERISA, 29 U.S.C. § 1002(1).

      2.     The Plan has paid benefits on behalf of Mohar Chatterjee for injuries she

sustained as a result of an accident for which another party is responsible. The Plan

seeks equitable relief in the form of a constructive trust and/or equitable lien by

agreement upon amounts held by Mohar Chatterjee and Sean B. Malcom, PLLC that
                                                                                        1
           Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 2 of 13
                                                                              Section I: Who’s



belong in good conscience to the Plan.

      3.    This is an action, in part, for equitable relief and the imposition of a

constructive trust and/or equitable lien over identifiable funds in the possession or

constructive possession of the Defendants.

                             JURISDICTION AND VENUE

      4.     Subject matter jurisdiction in this Court is proper pursuant to 28 U.S.C. §

1331. The Court has the exclusive subject matter jurisdiction over this action, pursuant

to 29 U.S.C. § 1132(e)(1).

      5.     Venue in this Court is proper, pursuant to 29 U.S.C. § 1132(e)(2), because

the accident occurred in this district, Mohar Chatterjee resides within this district, and

Defendant Sean B. Malcolm PLLC conducts business within this district.

                                     THE PARTIES

      6.     The Plan brings this Complaint against the Defendants to enforce the terms

of the Microsoft Corporation Welfare Plan in its capacity as fiduciary of the Plan.

      7.     Microsoft Corporation,      located   at One Microsoft Way, Redmond,

Washington, self-funds the Plan through its general assets and is the plan administrator

and named fiduciary of the Plan, as those terms are defined in 29 U.S.C. §§ 1002(16)(A)

and 1102(a)(2), respectively.

      8.     Plaintiff is authorized to bring this action on behalf of all Plan participants

and beneficiaries to enforce the terms of the Plan and to protect the assets of the Plan

under 29 U.S.C. § 1132(a)(3) and federal common law.

      9.     Upon information and belief, Mohar Chatterjee is an adult resident and

citizen of the State of Washington and may be personally served at her residence at

                                                                                          2
              Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 3 of 13
                                                                              Section I: Who’s



16217 NE 90th Ct. Redmond WA 98052.

       10.      Upon information and belief, Sean B. Malcolm, PLLC, for the periods of

time relevant to this Complaint, is a Washington professional limited liability company

and law firm who represents Chatterjee. It is a Washington resident and citizen and

may be personally served c/o Sean B. Malcolm, 5400 Carillon Point, Kirkland, WA 98033.

This Defendant is a necessary party to this litigation as it is a Trustee of the Chatterjee

settlement funds, and is in actual and/or constructive control of the funds and is named

as a Defendant to ensure that full relief may be granted in accordance with the prayer

for relief.

                                    FACTUAL ALLEGATIONS

       11.      Plaintiff re-alleges and incorporates herein by reference the allegations of

paragraphs 1 through 10 of the Complaint as if each paragraph were fully set forth

herein.

       12.      At all times relevant to this Complaint, Chatterjee was a participant and

beneficiary under the terms of the Plan.

       13.      On October 1, 2018, at approximately 4:07 p.m., Mohar Chatterjee was

walking as a pedestrian across 156th Ave NE eastbound at a marked and controlled

pedestrian crosswalk.

       14.      As Mohar Chatterjee was crossing the crosswalk, Adam Kromm was driving

his 2018 Alfa Romeo Giulia car north on 156th Ave NE, approaching the crosswalk at

the Overlake Transit Center.

       15.      Kromm failed to stop his vehicle at the crosswalk and when he reached the

crosswalk he hit Chatterjee with the front of his Alfa Romeo as Chatterjee was crossing

                                                                                          3
              Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 4 of 13
                                                                                                Section I: Who’s



the street in the crosswalk.

        16.     Chatterjee brought bodily injury and UIM claims for her injuries and

damages sustained as a result of the motor vehicle accident that occurred on October 1,

2018, including the medical expenses paid by the Plan.

        17.     The Plan has paid medical expenses in the amount of $26,400.63 on behalf

of Chatterjee for injuries she sustained as a result of the October 1, 2018 motor vehicle

accident and the Plan seeks to recover these monies from the Defendant to the fullest

extent she has recovered monies from the party responsible for her injuries.

        18.     Representatives for the Plan placed Chatterjee and her agent on notice of

the Plan’s right to recover the monies paid on her behalf.

        19.     The subrogation and reimbursement provisions of the Plan provide for a

first priority lien without reduction for attorneys’ fees, costs, or expenses.

        20.     The Plan consists of a Wrap Plan and a Component Plan, in this case the

Component Plan is a Summary Plan Description [SPD], and together serve as the legally

enforceable plan document for purposes of the present action.

        21.     The Plan contains the following provisions governing subrogation and

reimbursement:


COB with other types of insurance
(Subrogation)
If another party may be liable or legally responsible to pay for a member’s care, typically through another
insurance plan, the Microsoft plan will seek to be reimbursed for amounts paid. The Microsoft plan may
choose to:

      Subrogate—that is, take over—the member’s right to receive payments from the other party. The
      member or the member’s legal representative will transfer to the plan any rights the member might
      have to take legal action arising from the illness, sickness, or bodily injury to recover any sums paid
      under the plan on your behalf or that of your covered dependent. This is the plan’s right of
      subrogation.
                                                                                                                4
           Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 5 of 13
                                                                                                            Section I: Who’s



    Recover from the member or the member’s legal representative any benefits paid under the plan
    from any payment you or your covered dependent is entitled to receive from the other party. This is
    the plan’s right of reimbursement.

Examples
    Felicia was injured in a car accident. Felicia received payment for related health care expenses through the other
    driver’s auto insurance policy. In this instance, the Microsoft plan may be able to recover medical expenses on
    the member’s behalf from the auto insurer.
    Molike became ill from food poisoning. He received a payment from the restaurant for related health care
    expenses through a liability policy. In this instance, the Microsoft plan may be able to recover medical expenses
    on the member’s behalf from the liability policy.


      The other party or other parties are defined to include, but not limited to, any of the following:
      The party or parties who caused the illness, sickness, or bodily injury
      The insurer or other indemnifier of the party or parties who caused the illness, sickness, or bodily injury
      The member’s own insurer (for example, in the case of Uninsured Motorist [UM], Underinsured Motorist
      [UIM], medical payments, or no-fault coverage, or, in the case of Personal Injury Protection – PIP, Medical
      Payments, or Med Pay)
      A workers’ compensation insurer
      Any other person, entity, policy, or plan that is liable or legally responsible in relation to the illness, sickness,
      or bodily injury


Other types of insurance that may provide health coverage might include but are not limited to:

    Personal Injury Protection (PIP) coverage
    Motor vehicle medical (Medpay) or motor vehicle no-fault coverage
    Workers’ compensation, labor and industry, or similar coverage
    Any excess insurance coverage
    Medical premises coverage
    Commercial liability coverage
    Boat coverage
    Homeowner policy
    School and/or athletic policies
    Other type of liability or insurance coverage

Right of reimbursement and subrogation
The following rules apply to the Microsoft plan’s right of reimbursement and subrogation:

    The Plan has a first priority with respect to its right to reimbursement or subrogation.
    The Plan has the right to 100% reimbursement in a lump sum.
    The Plan is not subject to any state laws or equitable doctrine, including but not limited to the
    common fund doctrine, which would purport to require the Plan to reduce its recovery by any portion
    of a covered person’s attorneys’ fees, and costs.
    The Plan’s right to first priority shall not be reduced due to the member’s negligence or the member’s
    not being made whole, or attorney’s fees and costs, or due to any common fund doctrine.
    Reimbursement must be made to the Microsoft plan, regardless of whether the judgment, settlement,
    or other payments allocate any specified amount to reimbursement for medical expenses and
                                                                                                                              5
          Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 6 of 13
                                                                                                Section I: Who’s



    regardless of whether such expenses are paid prior to or after the date of such judgment, settlement,
    or otherwise, and regardless whether the covered person made claim for medical expenses as part of
    any claim or demand.
    The Plan’s recovery and reimbursement amount are recoverable even if the Participant’s recovery
    funds have been commingled with other assets and the Plan may recover from any available funds
    without the need to trace the source of the funds.
    The Microsoft plan may seek reimbursement from any recovery, whether by settlement, judgment,
    mediation, arbitration, or any other recovery made by or on behalf of:
      A covered dependent
      The estate of any covered member, or
      Any incapacitated member
    The Plan requires the Participant’s legal representative or estate to cooperate fully with the Plan and
    not take any actions that would prejudice the Plan’s right of reimbursement.
    The Plan Administrator, in its sole discretion, of the Plan Administrator’s delegate, in the exercise of its
    fiduciary authority, may determine whether to pursue the Plan’s rights to reimbursement or
    subrogation.
    The Plan shall have the right to join or intervene in any suit or claim against a Responsible Third Party
    brought by Participant or on the Participant’s behalf.
    No Participant or his/her representatives may assign any rights or causes of action that he or she
    might have against a Third-Party tortfeasor, person, or entity, which would grant the covered
    individual the right to recover medical expenses or other damages, without the express, prior written
    consent of the Plan. The Plan’s Subrogation and Reimbursement rights apply even if the Participant or
    covered individual has died as a result of her or his personal injuries and is asserting a wrongful death
    or survivor claim against the Third Party under the laws of any state. The Plan’s right to recover by
    subrogation or reimbursement shall apply to any settlements, recoveries, or causes of action owned
    or obtained by a decedent, minor, incompetent, or disabled person.

Reimbursement will not exceed:

    The amount of benefits paid by the plan for the illness, sickness, or bodily injury, plus the amount of
    all future benefits that may become payable under the plan that result from the illness, sickness, or
    bodily injury. The plan will have the right to offset or recover such benefits from the amount received
    from the other party, and/or
    The amount recovered from the other party, or parties

If the member recovers payments from any of the sources identified above and fails to reimburse the
Microsoft plan, the Microsoft plan may reduce future benefits from the amount received from the other
party, or parties.

Working with the Microsoft health plan
The member or the member’s legal representative must:

    Notify the Microsoft plan in writing whenever benefits are paid under the Plan that arise out of any
    injury, sickness or other condition that provides or may provide the Plan subrogation or
    reimbursement rights.
    Notify the Microsoft plan in writing of any terms or conditions offered in a settlement before
    accepting any settlement or recovery on a claim against the other party
    Notify the other party of the Microsoft plan’s interest in the settlement established by this provision

                                                                                                              6
            Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 7 of 13
                                                                                                          Section I: Who’s



    Cooperate fully with the Microsoft plan in asserting its subrogation and reimbursement rights
    Provide all information and sign and return all documents necessary to exercise the Microsoft plan’s
    right under this provision within 14 business days of receiving a request from the Microsoft plan

If the member or the member’s legal representative fails to cooperate fully as described above, they will
be personally liable to the Microsoft plan for the amount paid on the member’s behalf.

  In the event that the Plan advances moneys or provides benefits for an injury, sickness, or other
  conditions, and the member recover moneys or benefits from a third party in the amount of the
  moneys or benefits advance; or in the event that there is a disagreement regarding reimbursement of
  the plan’s subrogation amount at the time of settlement, the Plan has an equitable lien in connection
  with such amounts and the member or the member’s legal representative agrees to hold any
  recovered funds in trust or in a segregated account for the benefit of the plan until the plan’s
  subrogation and reimbursement rights are fully determined.

  Other Reimbursements

  If you receive any payment, reimbursement or refund from any party for any item or service that
  previously was furnished to you and covered by the Plan, you must notify the Plan as soon as possible.
  The Plan will have the right to recover from you any and all amounts paid, reimbursed, or refunded
  that previously were paid or reimbursed by the Plan. To the extent that any such amounts previously
  were paid by you (e.g., deductibles, coinsurance, or copayments), the Plan still may need to adjust
  your deductible and/or coinsurance or out of pocket maximum amounts as necessary to account for
  the subsequent payment, reimbursement, or refund to you.

  Noncompliance

  If the Participant receives a Recovery but does not promptly segregate the Recovery funds and
  reimburse the Plan in full from those funds, the Plan shall be entitled to take action to recover the
  Reimbursement Amount. Such action shall include, but shall not be limited to:

      a.   Initiating an action against the Participant and/or the Participant’s attorneys to
           compel compliance with this Section;
      b.   Withholding or suspending Benefits payable to or on behalf of the Participant and the
           Participant’s eligible Dependents until the Participant complies or until the
           Reimbursement Amount has been fully paid to the Plan; or
      c.   Initiating other appropriate actions.

  If the Participant does not reimburse the Plan after receiving the Recovery, the Participant shall be
  responsible for paying the Plan a reasonable interest per month on the Reimbursement Amount until
  the Plan receives reimbursement in full.

  Conclusion of Claim

  Once a Participant has settled or received an award or judgment or any type of Recovery on a claim
  or suit against a Responsible Third Party, (1) the Participant shall hold any proceeds of a Recovery in
  trust until the Plan’s rights and interests in such Recovery have been resolved and satisfied.


           The Microsoft plan administrator has the exclusive responsibility and complete discretionary authority to
           control the operation and administration of this plan, with all powers necessary to enable it to properly
           carry out such responsibility, including, but not limited to, the power to construe and interpret the terms
           of this summary plan description and any other plan documentation.


                                                                                                                         7
         Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 8 of 13
                                                                          Section I: Who’s



       22.    On information and belief the Defendant settled her bodily injury claim

in February of 2020 in the amount of $200,000.00.

       23.    On June 19, 2020, Chatterjee’s agent, attorney Sean Malcolm, advised

Plan counsel that the UIM claim had settled for $50,000.00.

       24.    Though the Defendant has recovered said settlement funds, the

Defendants have refused to honor the Plan’s first- priority reimbursement claim and

have instead argued, through attorney, Sean B. Malcolm, that the Microsoft Plan is

not 100% self-funded due to stop loss insurance coverage, and therefore the

reimbursements are subject to Washington state laws.

       25.    In response to resolution of Mohar Chatterjee’s case and others that

remain unresolved due to attorney Malcolm’s self-funding position, on 6/12/20

Defendant Malcolm advised Plan counsel that:

       I disagree that the Microsoft Plan on which each of these patients is a

participant is 100% self-funded, and entitled to full reimbursement in accordance

with its terms. At best, it is a legal question under federal law. We don’t need you to

walk us through the law, presumably anymore than your firm needs that from me,

so I’ll politely decline your kind offer of legal instruction from you.

       However, if you have a proposed resolution for these claims, I’m happy to hear

it and discuss with client prior to litigation.




                                                                                      8
          Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 9 of 13
                                                                           Section I: Who’s



      26.     On October 13, 2020, the Plan confirmed that it did carry stop loss

insurance coverage from 2016-2019 and this information was communicated to

Chatterjee via her agent Sean Malcolm.

      27.     In response to a follow up Plan rejection of a 40% reduction proposed by

attorney Sean Malcolm, on November 3, 2020, attorney Malcolm advised that he

recommended litigation to his client Mohar Chatterjee.

      28. On November 23, Plan counsel again followed up with attorney Malcolm

regarding his client’s response to attempted settlement by the Plan and attorney

Malcolm advised that he did not have an answer from his client quite yet.

      29.     Plan counsel contacted attorney Malcolm again on 11/30/20 and 12/7/20

but received no response except that attorney Sean Malcolm would accept service if

the Plan was forced to file suit on the valid reimbursement claim.

      30.     Although settlement discussions have occurred, Chatterjee via her

agent has only offered to settle this matter for a 40% reduction of the Plan’s valid and

enforceable reimbursement right.

                                       COUNT I

               CLAIMS FOR RELIEF UNDER 29 U.S.C. § 1132(a)(3)

      31.    Plaintiff incorporates herein by reference the allegations of paragraphs

1 through 30 of the Plaintiff’s Complaint as if each paragraph were fully set forth

herein.

      32.    The Plan has a right to reimbursement of medical expenses it paid on

behalf of Chatterjee from any and all settlement(s) received from parties responsible




                                                                                       9
        Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 10 of 13
                                                                          Section I: Who’s



for her injuries, up to the sum of $26,400.63.

      33.   Upon information and belief, Chatterjee is in possession and/or

constructive possession of funds to which she is not entitled, and that belong in good

conscience to the Plan.

      34.    Although the Plaintiff has requested that Chatterjee reimburse the Plan

pursuant to Plan terms, the Chatterjee has refused to turn over the portion of the

settlement funds as required by the terms of the Plan. Defendant’s refusals violate

the terms of the Plan and ERISA. Plaintiff is entitled to equitable restitution in the

form of a constructive trust or equitable lien by agreement with respect to the

disputed funds controlled by the Defendants.

      35.    As a result of Chatterjee’s violations of the terms of the Plan, Plaintiff

has been injured. Microsoft Corporation, in its capacity as fiduciary of the Plan,

therefore seeks all appropriate equitable relief, pursuant to ERISA § 502(a)(3), 29

U.S.C. § 1132(a)(2), to enforce the terms of the Plan.

                                      COUNT II

            DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201

      36.    Plaintiff incorporates herein by reference the allegations of paragraphs

1 through 35 of the Plaintiff’s Complaint as if each paragraph were fully set forth

verbatim herein.

      37.    The Plan has an enforceable right to reimbursement for medical

expenses it paid on behalf of the Chatterjee out of any and all settlement fund(s) that

Chatterjee has received for her injuries.




                                                                                      10
        Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 11 of 13
                                                                          Section I: Who’s



      38.    The Plan has attempted to enforce its right to reimbursement by

asserting a lien on any recovery received by Chatterjee.

      39.    Chatterjee and her agent have refused to honor the Plan’s lien with

respect to the settlement funds.

      40.    Chatterjee’s continued refusal to honor the terms of the Plan, and

continued actions that prejudice the Plan’s right of reimbursement are violations of

the Plan terms and a breach of Chatterjee’s fiduciary obligations to the Plan.

      41.    The Plaintiff seeks a declaratory judgment from the Court construing

the subrogation and reimbursement provisions within the Plan and the

inapplicability of the “make-whole” and “common fund”         or other doctrines that

purport to reduce the Plan’s reimbursement, such that the Plan is entitled to first

priority reimbursement of the benefits it paid on behalf of Chatterjee from the

proceeds of any and all settlement(s) that Chatterjee has received for her injuries.

                                     COUNT III

                          ATTORNEYS’ FEES AND COSTS

      42.    Plaintiff re-alleges and incorporates herein by reference the allegations

of paragraphs 1 through 41 of the Plaintiff’s Complaint as if each paragraph were

fully set forth herein.

      43.    Plaintiff is entitled to reasonable attorneys' fees and costs, pursuant to

29 U.S.C. §1132(g).




                                                                                       11
        Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 12 of 13
                                                                          Section I: Who’s



                               PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, Microsoft Corporation in its capacity as

fiduciary of the Microsoft Corporation Welfare Plan, requests the following:

      1.      The imposition of an in rem constructive trust and/or equitable lien by

agreement in favor of the Plan upon the proceeds of any and all settlement(s), plus

accrued interest, in the possession of the Chatterjee and/or her attorneys, agents or

representatives up to the amount of $26,400.63 representing the full amount of

payments made by the Plan of behalf of Mohar Chatterjee from her alleged recovery

of $300,000.00; plus accrued interest.

      2.      A declaration of the Plan's ownership of the above-referenced settlement

funds up to the amount of $26,400.63 representing the full amount of payments made

by the Plan of behalf of Mohar Chatterjee from her alleged recovery of $300,000.00;

plus accrued interest.

      3.      An accounting of the disposition of any recoveries obtained by the

Defendants;

      4.      An order enjoining the Defendants from transferring or disposing of any

settlement funds which would prejudice, frustrate, or impair Plaintiff’s ability to

recover same;

      5.      An order directing the Defendants to turn over the proceeds of any and

all settlement recoveries in the amount of $26,400.63 representing the full amount of

payments made by the Plan of behalf of Mohar Chatterjee from her alleged recovery

of $300,000.00; plus accrued interest;




                                                                                      12
        Case 2:20-cv-01800-JCC Document 1 Filed 12/11/20 Page 13 of 13
                                                                         Section I: Who’s



      6.    Other and further equitable relief to which the Plaintiff may be entitled,

including but not limited to specific performance, which may be necessary for the

Defendant to comply with her obligations under the terms of the Plan;

      7.    Awarding Plaintiff, Microsoft Corporation in its capacity as fiduciary of

the Microsoft Corporation Welfare Plan pre-and post-judgment interest, costs, and

attorneys' fees; and

      8.    Any other relief as this Court may deem just and proper.

Dated: December 11, 2020               THE PLAINTIFF


                                       By: s/Nancy A. Case
                                              Nancy A. Case
                                              Washington Bar No.: 53413
                                              Matthiesen Wickert & Lehrer S.C.
                                              1111 E. Sumner St.
                                              Hartford, WI 53027
                                              (262) 673-7850

                                              Attorney for the Plaintiff Microsoft
                                             Corporation in its capacity as fiduciary
                                             of the Microsoft Corporation Welfare Plan




                                                                                     13
